Citation Nr: 0917884	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-37 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than February 
20, 2001 for the award of service connection for Type II 
diabetes mellitus, for purposes of accrued benefits.  

2.  Entitlement to an initial disability rating greater than 
20 percent for Type II diabetes mellitus, for purposes of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1968 to 
October 1969.  The Veteran died in June 2001.  The appellant 
is the Veteran's daughter.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2002 and July 2004 decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

The appellant also submitted a notice of disagreement (NOD) 
with the RO's March 2008 denial of the appellant's claim for 
permanent incapacity for self-support for her dependent 
brother.  But she has not yet perfected her appeal of that 
claim by filing a timely substantive appeal (e.g., VA Form 9 
or equivalent statement) after the RO sent her a February 
2009 statement of the case (SOC).  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2008).  
So that claim is not currently before the Board.

In any event, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

First, the claims folder contains a VA Form 22a dated and 
signed by the appellant in October 2002 that designated a 
private attorney-at-law as the appellant's representative.  
However, this power of attorney was subsequently revoked.  A 
remand is required so that the RO may verify whether the 
appellant intends to be represented by a recognized service 
organization, attorney, agent or other person properly 
designated to represent the appellant, and if so, that she 
must submit the appropriate form for this organization or 
attorney.  See 38 C.F.R. §§ 20.600-20.610 (2008).      

Second, on her December 2006 substantive appeal (VA Form 9), 
the appellant requested a hearing before a Veterans Law Judge 
(VLJ) at the RO (Travel Board hearing).  However, in 
correspondence received by the RO several days later, the 
appellant clarified she wanted either a Travel Board hearing 
or a videoconference hearing, whichever could be scheduled 
first.  In any event, no hearing was ever held, and the 
appellant's hearing request was not withdrawn.  A remand to 
the RO in New Orleans, Louisiana, is required to comply with 
the appellant's hearing request.  38 C.F.R. §§ 20.700, 
20.703, 20.704, 20.705 (2008).

Accordingly, the case is REMANDED for the following action:

1.	The RO should ask the appellant to 
clarify whether she intends to be 
represented - and if so, whether she 
desires either a service organization 
representative or an attorney.  If she 
selects representation, the RO should 
provide the appellant with the 
appropriate form for this organization 
or attorney (VA Form 21-22 or VA Form 
22a).  

2.	The RO in New Orleans, Louisiana, 
should contact the appellant to inquire 
whether she desires a Travel Board or 
videoconference hearing.  Then the RO 
should schedule the appellant for 
whatever hearing she chooses, with 
appropriate notification to her and her 
representative if she selects one.  A 
copy of the notice to the appellant of 
the scheduling of the hearing should be 
placed in the record.  If the appellant 
withdraws her hearing request or fails 
to report for the scheduled hearing, 
the case should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§  5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

